Citation Nr: 1512348	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  11-03 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted for the claimed disability.

2. Entitlement to service connection for degenerative arthritis of the lumbar spine.

3. Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4. Entitlement to service connection for chronic laryngitis/ laryngopharyngeal reflux, claimed as sinus problems as due to an undiagnosed illness and/or environmental hazards related to service in the Southwest Asia theater of operations.

5. Entitlement to service connection for a right shoulder disability.

6. Entitlement to service connection for degenerative joint disease of the bilateral elbows and knees, claimed as joint and muscle pain as due to an undiagnosed illness and/or environmental hazards related to service in the Southwest Asia theater of operations.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to March 1984, from October 2001 to January 2003 and from January 2003 to November 2003.  He also served with the Army Reserve, to include periods of active duty for training (ADT) and inactive duty for training (IDT).

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before a VA Decision Review Officer (DRO) at an October 2011 hearing.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a right shoulder disability, degenerative joint disease of the bilateral elbows and knees, residuals of a TBI, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A September 2004 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.

2. Evidence received since the September 2004 rating decision, presumed credible, is not cumulative of the evidence of record at the time of the previous denial and relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss as it raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. The Veteran has been diagnosed with degenerative arthritis of the lumbar spine and has experienced associated symptomatology since his last period of active service.

4. The Veteran's difficulty swallowing and sore throat has been diagnosed as chronic laryngitis and laryngopharyngeal reflux; this condition did not manifest during a period of active duty service or ADT and is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. The September 2004 rating decision which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the September 2004 rating decision in connection with Veteran's claim of entitlement to service connection for bilateral hearing loss is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Degenerative arthritis of the lumbar spine was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309(a) (2014).


4. Chronic laryngitis or laryngopharyngeal reflux was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through notice letters sent to the Veteran throughout the course of the appeal that fully addressed all notice elements.  These letters informed the Veteran of the evidence required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All available post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

A VA examination was not provided in conjunction with the Veteran's claim of service connection for chronic laryngitis, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2014).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he suffers from residuals of a TBI or that his chronic laryngitis (claimed as difficulty swallowing) is etiologically related to his active service.  As he is not competent to independently provide competent evidence of a diagnosis or etiology of a condition, the record is silent for a diagnosis of residuals of a TBI or a nexus between the his current laryngitis and his active service.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The elements of McLendon have not been met with respect to these issues; therefore, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Application to Reopen

The RO most recently denied the Veteran's claims of service connection for bilateral hearing loss by a September 2004 rating decision.  Evidence on file at this time included the Veteran's service treatment records, the Veteran's personal statements and the report of a VA audiological examination.  In the September 2004 denial, the RO determined that service connection was not warranted for bilateral hearing loss because the evidence indicated the hearing loss disability pre-existed his period(s) of active service and was not aggravated by such service.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision; therefore, the September 2004 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the September 2004 rating decision includes a number of private treatment records, a private audiological opinion, and the report of two VA examinations.  Significantly, the private opinion as well as that contained in the March 2012 VA examination relates the Veteran's current hearing loss to his lengthy military career and associated artillery exposure.  The Board finds this evidence, presumed credible for the purposes of reopening, raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be reopened.  However, for the reasons discussed in the REMAND section below, additional development is required prior to an appellate decision on the merits of the Veteran's claim.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

In addition, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  Finally, service connection for chronic disabilities listed under 38 C.F.R. § 3.309(a), also to include arthritis, may be warranted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Degenerative Arthritis of the Lumbar Spine

The Veteran seeks service connection for a lumbar spine disability, which has been diagnosed throughout the course of the instant appeal as degenerative disc disease and degenerative arthritis of the lumbar spine.  Significantly, service treatment records indicate the Veteran injured his low back while playing basketball in November 2001, and again while lifting a heavy battery in May 2003.  It was after this second injury that the Veteran was discharged in November 2003 with a diagnosis of recurrent low back pain.

Significantly, the Veteran has been diagnosed with degenerative arthritis of the lumbar spine.  See, e.g., March 2012 VA contract examination.  Furthermore, the Veteran has provided consistent statements and testimony that he has suffered low back pain since the May 2003 injury.  These statements are supported by the competent medical evidence of record and, thus, the Board finds the Veteran's assertions of continuity of symptomatology to be credible.  In light of the diagnosis of degenerative arthritis of the lumbar spine, a chronic disability listed under 38 C.F.R. § 3.309(a), as well as credible evidence of a continuity of symptomatology since service, the Board finds that service connection for degenerative arthritis is warranted.  See 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d 1331.

In reaching this determination, the Board is cognizant of the negative VA opinions of record.  However, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.

Accordingly, resolving all doubt in favor of the Veteran, the Board finds that service connection for degenerative arthritis of the lumbar spine is warranted.

Chronic Laryngitis/ Laryngopharyngeal Reflux

The Veteran claims service connection under the provisions of 38 C.F.R. § 3.317 for an undiagnosed disability resulting in subjective symptoms of sore throats and difficulty swallowing, resulting in a frequent need to clear his throat.  Initially, the Board observes that the Veteran has been diagnosed with chronic laryngitis and laryngopharyngeal reflux.  See, e.g., January 2012 private ENT treatment report.  As the Veteran's symptoms have been attributed to a clinical diagnosis, the provisions of 38 C.F.R. § 3.317 are not applicable.  However, the Board will consider the Veteran's service connection claim under a theory of direct entitlement.  

The competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident or disorder incurred therein.  With regard to direct service connection, service treatment records are absent complaints, findings or diagnoses of any disorders of the throat or sinuses during a period of active duty service or ADT.  When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the Veteran has a current diagnosis of chronic laryngitis and laryngopharyngeal reflux.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

In this case, the Veteran has not produced a competent medical opinion establishing an etiological link between his current disorders and an event or occurrence in service.  The Board acknowledges that the Veteran himself has claimed that he suffers from a throat or sinus disability as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no competent medical evidence included in the record to support the Veteran's assertion that his currently diagnosed chronic laryngitis and laryngopharyngeal reflux is etiologically related to his active service.  To the extent these conditions became manifest during the Veteran's service in the Army Reserve, the Board again notes that, in order to warrant service connection, a disability must be etiologically related to a period of active duty service or ADT/IDT.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for chronic laryngitis or laryngopharyngeal reflux, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened; to this extent only, the appeal is granted.

Service connection for degenerative arthritis of the lumbar spine is granted.

Service connection for chronic laryngitis/laryngopharyngeal reflux is denied.


REMAND

The remaining claims on appeal require additional development prior to a decision on the merits.  With regards to the claims of service connection for bilateral hearing loss and degenerative joint disease of the bilateral elbows and knees, the Board notes that March 2012 VA examinations related each of these conditions to the Veteran's military service.  However, while the Veteran has served extensively with the Army Reserve, service connection is warranted only for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such service includes active duty, active duty for training (ADT) and inactive duty for training (IDT).  All other periods of service with the Army Reserve does not constitute "active military...service."  As such, the opinions of record, both private and from VA contract examiners, which relate the Veteran's disabilities to his 27-year history of military service and does not limit such consideration to periods of active duty, ADT and IDT, are not probative for the purposes of determining service connection.  As such, new VA opinions must be obtained.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Furthermore, a July 1984 Report of Medical Examination indicates the Veteran entered active duty with hearing loss for VA purposes in the left ear.  See 38 C.F.R. § 3.385 (2014).  Likewise, an April 1997 audiogram, performed during a period of Reserve service, shows the Veteran had also developed hearing loss in the right ear.  An audiogram performed in January 2003, at the beginning of his last period of active service, continued to show bilateral hearing loss for VA purposes.  Finally, audiograms performed after service separation, in January and August 2004 indicates slightly higher audiometric readings as compared to earlier audiograms.  However, it is unclear whether these results represents an actual increase in the severity of the Veteran's preexisting hearing loss and, if so, whether such increase is an aggravation of the preexisting hearing loss due to service or instead a natural progress of the preexisting condition.

With respect to the claimed right shoulder disability, the Board notes that service treatment records indicates the Veteran suffered a right shoulder injury in August 2000 during a period of IDT.  Records note the vehicle the Veteran was driving overturned, and he was subsequently treated for right shoulder pain.  More recent records indicate the Veteran has suffered from residuals of a right rotator cuff tear during the course of the appeal.  On remand, a VA examination should be provided to determine if the Veteran's current disability is etiologically related to the in-service injury.

The Veteran has also claimed service connection for residuals of a TBI.  Specifically, he asserts that he suffers from residual headaches and stiffness due to an injury sustained in service.  Indeed, service treatment records indicate the Veteran suffered a closed head trauma with mild concussion while serving on a period of ADT in May 1994.  The Veteran himself testified before the DRO that he has not sought treatment for his claimed condition, instead treating his headaches with over-the-counter medication when needed.  The Veteran is competent to attest to the fact that he has current headaches.  A current VA examination is needed to assess whether the Veteran has any current residuals of an inservice TBI to include headaches.

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding VA treatment records with the virtual claims file.

2. Following the above, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current bilateral hearing loss.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests and studies should be performed.  Following a review of the claims file and examination of the Veteran, the examiner is requested to address the following:

a. Comparing the results of the January 2003 audiogram to those conducted in January and August 2004, did the Veteran's preexisting bilateral hearing loss undergo an increase in severity during the period of active duty from January 2003 to October 2003?  

b. If (a) is answered yes, is it at least as likely as not (probability of at least 50 percent) that such increase in severity is not due to a natural progression of the condition (i.e., is it more likely than not (probability of greater than 50 percent) that such increase is due to the natural progression of the condition)?  In offering this opinion, the examiner must specifically comment on the Veteran's assertions of acoustic trauma, to include artillery fire.

A complete rationale must be provided for all opinions expressed.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed disabilities of the right shoulder and bilateral elbows and knees.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests and studies should be performed.  Following a review of the claims file and examination of the Veteran, the examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's right shoulder, bilateral elbows and/or bilateral knee disabilities had their onset or are otherwise etiologically related to his periods of active duty, ADT or IDT (to include his injury in August 2000)?  

In offering this opinion, the examiner is instructed as to the following:

a. limit consideration to periods of verified active duty (October 1984 to March 1985 and October 2001 to November 2003), ADT and IDT;

b. specifically address the August 2000 motor vehicle accident and resulting right shoulder injury which occurred during a period of IDT.

c. specifically address the Veteran's contentions that his musculoskeletal disabilities are due to environmental hazards during service within the Southwest Asia theater of operations.

A complete rationale must be provided for all opinions expressed.

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any residuals of a TBI.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests and studies should be performed.  Following a review of the claims file and examination of the Veteran, the examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran has residuals of a TBI, and if so, whether it is at least as likely as not that the TBI was sustained in service?  

In offering this opinion, the examiner is instructed as to the following:

specifically address the May 1994 incident in ADT following which the Veteran was diagnosed as having a concussion, and a 2000 incident in which the Veteran was in a bus that rolled over, and in which no findings were made with respect to head trauma.

A complete rationale must be provided for all opinions expressed.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


